Citation Nr: 1511649	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  09-40 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for obstructive sleep apnea.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee subluxation.  

5.  Entitlement to an initial rating in excess of 10 percent for left knee subluxation.  

6.  Entitlement to an increased rating in excess of 10 percent for right knee retropatellar pain syndrome with osteoarthritis.  

7.  Entitlement to an increased rating in excess of 10 percent for left knee retropatellar pain syndrome with osteoarthritis.  

8.  Entitlement to a compensable rating for status post septoplasty and turbinectomy.  
9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for tinnitus, bilateral hearing loss, and sleep apnea; granted service connection for subluxation, right and left knee, each with a 10 percent disability rating assigned, effective January 17, 2008; and denied an increased rating for right and left knee retropatellar pain syndrome with osteoarthritis (RPPS) and status post septoplasty and turbinectomies.  

The Veteran provided testimony during a videoconference hearing before the undersigned.  A transcript is of record.  
The issues concerning entitlement to service connection for bilateral hearing loss and obstructive sleep apnea, increased ratings for right and left knee RPPS and subluxation and status post septoplasty and turbinectomies, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Current bilateral tinnitus was diagnosed based upon the Veteran's subjective reports in a February 2008 VA examination.  

2.  The Veteran has reported that tinnitus began during service in the 1980s as a result of noise exposure from weapons fire; his report of the in-service noise exposure is credible and consistent with his service as an infantryman for more than 19 years.  

3.  The February 2008 VA examiner's negative etiology opinion was based solely on the lack of in-service complaints of or treatment for tinnitus during service and did not consider the Veteran's reports regarding the onset of tinnitus symptoms during service.  

4.  The Veteran is competent to report when symptoms such as ringing in the ears began; his reports are deemed credible and are sufficient to establish a nexus between current tinnitus and the in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for tinnitus is granted.  


REMAND

While the Board regrets the additional delay, a remand of the remaining issues on appeal is necessary.  

Regarding bilateral hearing loss, the February 2008 VA examiner based the negative etiology opinion solely on a finding that the hearing loss was not demonstrated upon audiogram during service.  

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

However, in Hensley, the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

In this case, the record demonstrates a hearing threshold shift bilaterally at multiple frequencies throughout service and his exposure to noise from weapons fire has been conceded.  As the February 2008 VA examiner relied solely on the fact that audiograms did not demonstrate hearing loss during service in the negative etiology opinion, it is inadequate under Hensley.  Thus, an addendum opinion must be obtained to determine whether current bilateral hearing loss is etiologically related to the conceded noise exposure from weapons fire during the Veteran's 20 years of service as an infantryman.  The examiner must specifically comment on the evidence demonstrating a hearing threshold shift during service.  

Regarding the obstructive sleep apnea claim, the Board finds that a VA examination is necessary to determine whether the current disability is etiologically related to service or is proximately related to the service-connected status post septoplasty and turbinectomy disability is needed.  The Board concedes that the Veteran snored during service.  

Regarding the bilateral knee disabilities and the status post septoplasty and turbinectomies disability, the Veteran has asserted that his disabilities have worsened in severity since the last VA examination.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, new examinations must be provided to assess the current severity of the service-connected bilateral knee and status post septoplasty and turbinectomy disabilities.  

Moreover, the Veteran reported in a July 2012 letter that he was receiving of Social Security Administration disability benefits.  A May 2011 SSA disability determination letter is of record; however, the medical records relied upon in that determination, which involved the bilateral knee disabilities, have not yet been obtained and should be secured on remand.  Additionally, all outstanding records of ongoing VA treatment should be obtained.  

Finally, the issue of the Veteran's entitlement to a TDIU was raised during the Veteran's hearing in relation to his knee disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Action on this issue is deferred pending the above-requested development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since November 2014.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c).  

3.  Once the above development has been completed, forward the claims file to the examiner who conducted the February 2008 VA audiological examination (or another qualified examiner, if that same examiner is not available), for preparation of an addendum opinion. 

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss disability had onset in service or is otherwise related to a disease or injury in service, including conceded noise exposure from weapons fire therein.  In so opining, the examiner must specifically address noted hearing threshold shifts bilaterally at multiple frequencies in service.  

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for all opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

4.  Once the above development has been completed, schedule the Veteran for a VA examination to determine nature and etiology of current obstructive sleep apnea.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

After examination of the Veteran, the examiner should provide an opinions on the following:

(a) Is it at least as likely as not (50 percent probability or more) that sleep apnea, or any other sleep disorder diagnosed on examination, had its onset in service or is otherwise related to a disease or injury in service, including his conceded snoring during service?

(b) Is it at least as likely as not (50 percent probability or more) that sleep apnea, or any other sleep disorder diagnosed on examination, is causally related to the Veteran's service-connected status post septoplasty and turbinectomy disability?

(c) Is it at least as likely as not (50 percent probability or more) that sleep apnea, or any other sleep disorder diagnosed on examination, is aggravated beyond the normal course of the condition by the Veteran's service-connected status post septoplasty and turbinectomy disability?

The rationale for all opinions, with citation to relevant medical findings, must be provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Then schedule the Veteran for a VA examination to determine the current severity of the service-connected right and left knee retropatellar pain syndrome with osteoarthritis and subluxation disabilities.  The examiner should review the claims folder, a copy of this remand, and any evidence in the virtual files.  All indicated testing should be conducted.

The examiner should report the range of motion of the right and left knee in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

6.  Then schedule the Veteran for a VA examination to assess the current severity of his status post septoplasty and turbinectomy disability.  The examiner should describe all related symptoms and residuals of the disability and should specifically comment on the level of obstruction of the nasal passages.  The examiner should inquiry as to the number, frequency, and character of any flare-ups of related symptoms.  

7.  After completion of all requested and necessary development, readjudicate the issues, including the Veteran's entitlement to a TDIU.  If any benefit remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


